Title: To James Madison from Thomas Cooper, 14 September 1810
From: Cooper, Thomas
To: Madison, James


Dear sirNorthumberland Sepr. 14th. 1810
I feel myself much indebted to your kindness in sending for the books mentioned in my letter. I had omitted to mention a treatise on the manufacture of Glass by M. Bois D’Antic, but Mr Warden in making general Enquiries, will not fail to have this work also suggested to him. In England there is not one treatise on the Subject, and the doors of every manufactory are closed upon a stranger, so that we are compelled to resort to the french press for information not else where to be had, altho’ the processes of Great Britain may be superior in many branches of manufacture.
The exertions made here to establish manufactures and to render ourselves in some degree independant of Great Britain in this respect, will excite much attention, much jealousy, much hatred, and much fear, among the mercantile and manufacturing monopolists of that country, whose bigotry and rancour are fully adopted by the sciolists in political economy particularly among the literary lords, such as sheffield, sidmouth and I rather fear, Lauderdale, who ought to know better. Be it so: oderint dum metuant; at least so much we may say of the Ministry of that Country, who possess most impracticable understandings as to any matter of right in which this country is concerned. The middle class however, the literary gentlemen, and the writers by profession on statistics and political Œconomy in that country, are wise enough to adopt it as an axiom, that the surest way to wealth and prosperity for any country to pursue, is to promote the industry, knowledge, wealth, and prosperity of every other country also. The traders of England, in their individual capacity, well know that the richer their customers are, the more they will be able to buy; but the people of England do not, and the ministry will not know this.
I fear the prejudices among the common people of this Country founded on the Assessed Taxes under Mr Adams’s administration, will form an unpleasant obstacle to an accurate return upon the Census now taking. In this County, the Germans in particular, were so averse to giving information, that Genl. Wilson who is appointed by the Marshall to collect the facts in this County called upon me and requested I would explain the subject in some way to them, which I did (and as he tells me with very good effect) in the inclosed Letter, which was translated & published in some of the other german counties at the same time.
The Plan adopted by Congress to make the present Census answer the purpose of a Statistical view of the United States occurred to me above two years ago, and a bookseller in Philadelphia, undertook to print a prospectus of a statistical periodical publication if I would draw up one for him. I send you a copy of what I hastily put to paper then, because it notices two works that ought to be in the Congress Library viz The Agricultural Surveys of England, & Buonaparte’s work of the same nature in France. I rejoice that in this Country, my proposal is now likely to be effectually superceded.
I have written to Mr John Vaughan of Philadelphia to assure you that he will see the expences paid of any package that may come for me from France, in such manner as you may direct. The best return I can make for your kindness is to promise that when the books do come, they shall be used so far as my health and leisure will permit, in propagating the knowledge they may contain. I remain with great respect sir Your obliged friend and Servant
Thomas Cooper
